Citation Nr: 1033207	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-27 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to June 1968, 
from March 1974 to February 1991.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which in part denied service connection for PTSD.   

Although the Veteran claimed service connection for PTSD, and the 
RO addressed a claim for the specific psychiatric disorder of 
PTSD, when a claimant makes a claim for a specific psychiatric 
disorder, the claimant is seeking service connection for an 
acquired psychiatric disability manifested by psychiatric 
symptoms, regardless of how those symptoms are diagnosed or 
labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND
 
The Veteran contends that service connection is warranted for an 
acquired psychiatric disorder claimed as PTSD.  Service treatment 
records during the Veteran's long career of active duty serving 
in the U.S. Navy does not show any obvious evidence during 
service of any psychiatric problems or physical injuries 
potentially referable to the claimed PTSD.  

Soon after service ended in February 1991, the Veteran underwent 
VA examination in July 1991 in connection with claims for service 
connection for various physical conditions.  The report of that 
examination shows that the Veteran reported that he had had some 
occasional flashbacks but reported that they were not so bad that 
they interfered with his functioning and he took no medication 
for these symptoms.

VA treatment records on file are dated from 2002 to 2008.  These 
show treatment for various psychiatric symptomatology that VA 
treatment providers have diagnosed as chronic severe PTSD.  

Thus, there is a current psychiatric diagnosis of PTSD.  
Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2009).
  
In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. 
§ 3.304(d) (2009); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

The record does not show that the Veteran's service included 
"combat with the enemy" as defined above.  None of the 
documents on file contain evidence or claim that the Veteran 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  

Nevertheless, effective July 13, 2010, VA amended 38 C.F.R. § 
3.304(f) by liberalizing, in certain circumstances, the 
evidentiary standards for establishing the occurrence of an in-
service stressor for non-combat veterans.  See 75 Fed. Reg. 
39,843-39,852 (effective July 13, 2010).  Prior to that 
amendment, VA was required to undertake extensive development to 
determine whether a non-combat veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in-
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  
     
The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
Veteran's claimed in-service stressor is related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for increased 
rating, the Board should first determine whether application of 
the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or benefits 
the Veteran had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

In statements received in April 2003, August 2005, and September 
2007, the Veteran reported stressors claimed as related to his 
claimed PTSD.  He associated his stressors with service aboard 
ships, particularly while serving on the USS BELLE GROVE (LSD-2), 
off the coast of Vietnam in 1965 and 1966.  

He reported that he was a coxswain and that the notion of his 
ship being attacked was always on his mind when going from the 
ship to the beach, or when patrolling the perimeter of the ship 
during the day and at night while located within one and one-half 
miles from the shore of Vietnam where they were anchored or 
patrolled.  He reported he was stationed aboard LSD's (dock 
landing ship) and LST's (tank landing ship) and they carried 
troops to combat.  The death of a friend in Vietnam during a 
mortar attack at the same time as when the Veteran was in the 
hostile fire area of Vietnam also had an impact on him.  

He reported that his ship was involved in insertions and 
extractions of different units up and down the coast of Vietnam 
in known hostile areas.  He mentioned one occasion when his ship 
was waiting a few miles off the coast to retrieve a Marine 
reconnaissance unit and transport them to Chu Lai, when the ship 
received fire from the beach up and down the coast.  Also, he 
reported that many times while delivering supplies to Da Nang and 
Vung Tau he could hear fire fights going on close by.

Review of service personnel records show that the Veteran served 
aboard a number of ships in the Navy, including assignment aboard 
the USS BELLE GROVE (LSD2) from May 1965 to March 1968.  A 
service personnel record titled Administrative Remarks shows that 
the Veteran served as a member of the USS BELLE GROVE (LSD2) in 
the Hostile Fire Areas, Viet Nam during the following periods in 
1965: May 30 to June 1; June 6 to June 12; June 25 to August 28; 
September 4 to September 11; September 17 to September 18; 
September 28 and 29; on October 10; and October 23 to October 25.   

It is clear that the Veteran contends that his onboard ship-
related stressors are related to the Veteran's fear of hostile 
military or terrorist activity, specifically with receiving fire 
from the shore as the ship came close to shore in performing 
duties supporting Marine deployment and other duties that took 
the ship close to the shore of Vietnam.  This would be consistent 
with witnessing or experiencing an event that involved actual or 
threatened death or serious injury.  The Board finds that the 
claimed stressors are consistent with the places, types, and 
circumstances of the Veteran's service onboard the USS BELLE 
GROVE during the period from May 1965 to March 1968, particularly 
during periods when the Veteran served as a member of the USS 
BELLE GROVE (LSD2) in the Hostile Fire Areas, Viet Nam during 
numerous periods in 1965.  There is no clear and convincing 
evidence to the contrary.  

Moreover, the recent clinical psychiatric diagnoses are of 
chronic severe PTSD.  Also the record shows that some related 
symptoms were reported at the July 1991 VA examination, within 
about five months after service ended in February 1991.  

Given the foregoing, an examination is required in order for a VA 
psychiatrist or psychologist to provided an opinion on whether 
the claimed stressors are adequate to support a diagnosis of 
PTSD, and whether the Veteran's symptoms are related to the 
claimed stressors.  The examiner should also be asked to provide 
an opinion on the likelihood that any psychiatric disability 
diagnosed is related to the Veteran's periods of active service; 
or in the case of any diagnosed psychosis, became manifest to a 
compensable degree within one year of discharge from service.
 
Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to the dates of any 
treatment received after service for his 
claimed psychiatric disorder.  Request the 
Veteran to furnish signed authorizations for 
the release to the VA of private medical 
records in connection with each non-VA source 
he identifies.  Copies of the medical records 
(not already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, inform 
the Veteran of the nonresponse so that he 
will have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in support 
of his claim.  38 C.F.R § 3.159 (2009).

2.  Schedule the Veteran for VA examination 
by a psychiatrist to determine the nature and 
etiology of any acquired psychiatric 
disorder.  All studies deemed appropriate in 
the medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should be 
made available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This fact 
should be so indicated in the examination 
report.  The rationale for any opinion 
expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.

The examiner should elicit from the Veteran: 
a narrative of his history of relevant 
symptoms during and since service; and any 
stressors (stressful events) he attributes as 
a cause of PTSD.

After review of the medical evidence on file 
of treatment for psychiatric symptomatology, 
as outlined above, and performing such 
examination/studies deemed necessary, the 
examiner should identify any acquired 
psychiatric disorder.  

For any psychiatric disorder identified, 
provide a medical opinion as to whether there 
is a probability of 50 percent or greater (is 
at least as likely as not) that:  
(a) in the case of an acquired 
psychiatric disability-began or was 
permanently worsened during active 
service, and/or was the result of an 
inservice injury or disease; or was 
caused by or aggravated by a service-
connected disability; or
(b) in the specific case of a 
psychosis-became manifested to a 
compensable degree within one year of 
separation from active duty, or 
otherwise is shown to be etiologically 
related to service.

The examiner should comment on the 
evidentiary basis for any etiological opinion 
relating any current acquired psychiatric 
disability to service.  

If the examiner diagnoses the Veteran as 
having PTSD, the examiner should indicate the 
inservice stressor(s) underlying that 
diagnosis; and should provide an opinion 
answering the questions: 
(1) is(are) the claimed stressor(s) 
adequate to support a diagnosis of 
PTSD, and 
(2) are the Veteran's symptoms 
related to the claimed stressor(s)?

3.  After the requested examination has been 
completed, the examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, it should be returned to the 
examiner.

4.  Following any additional development 
deemed appropriate, the AOJ should 
readjudicate the claim for service connection 
for an acquired psychiatric disorder, to 
include PTSD.  In doing so, the AOJ should 
consider 38 C.F.R. § 3.304(f)(3) (codified in 
75 Fed. Reg. 39,843-39,852), and the Board's 
finding that the claimed stressors-
associated with receiving weapons fire while 
onboard the USS BELLE GROVE (LSD2) as the 
ship performed duties supporting Marine 
deployment and other duties close to shore of 
Vietnam during 1965-are consistent with the 
places, types, and circumstances of the 
Veteran's service onboard the USS BELLE GROVE 
(LSD2) off the coast of Vietnam during 
periods in 1965 when the ship was in Hostile 
Fire Areas; and that there is no clear and 
convincing evidence to the contrary on file.  
  
If the benefit sought is not granted, issue 
the Veteran and his representative a 
supplemental statement of the case on that 
claim.  Allow an appropriate period of time 
for the Veteran and his representative to 
respond.  Thereafter, return the case to the 
Board for further appellate consideration.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


